Citation Nr: 1536157	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  04-14 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for residuals of a right knee total knee arthroplasty (right knee disability) for the period from September 1, 2005, to August 23, 2011, and from October 1, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to June 1, 2009.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to October 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, denied a rating in excess of 10 percent for the Veteran's right knee disability.

In a September 2006 rating decision, the RO granted a temporary total evaluation from July 30, 2004, to August 31, 2005, with a 30 percent rating assigned as of September 1, 2005.  The 10 percent rating remained in effect prior to July 30, 2004.

In an April 2008 decision, the Board disposed of the staged rating in effect prior to July 30, 2004, by increasing the rating to 20 percent, but remanded the remaining issue of entitlement to a rating in excess of 30 percent as of September 1, 2005, for further development.  The issue of was remanded again for additional development in May 2009.

Subsequently, the Board denied the claim in an October 2011 decision and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2012 order, the Court vacated the Board's October 2011 decision and remanded the issue for further development pursuant to a Joint Motion for Remand filed by representatives of the Veteran and VA.

The Board again remanded the issue for development in October 2012, and again denied it in August 2014.  The Veteran appealed the denial to the Court.  In an April 2015 order, the Court vacated the Board's August 2014 decision and remanded the issue to the Board for further development pursuant to a Joint Motion for Remand.

While the issue was on appeal, the RO granted another total temporary evaluation for the period from August 24, 2011, to September 30, 2011, and then returned the disability rating to 30 percent thereafter.  Given the foregoing, the issue has been characterized as stated on the title page of this decision, as the appeal does not include the time periods during which the Veteran is in receipt of a temporary total evaluation.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran most recently underwent VA examination in connection with his increased rating claim in November 2013.  As noted by the April 2015 Joint Motion for Remand, the November 2013 VA examiner was instructed to examine the Veteran's knee during the late afternoon to increase the chances that the Veteran would be experiencing a flare-up and the severity of the condition could be more adequately measured.  However, the VA examiner's report contained contradictory statements regarding whether the Veteran was experiencing a flare-up and the extent to which such flare-ups would limit functional ability.  As such, the Board finds that the examination report is ambiguous and insufficient for purposes of determining the proper disability rating.  The issue of entitlement to an increased disability rating for a right knee disability must be remanded for another VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  All efforts should be made to schedule the examination during one of the Veteran's flare-ups so that an accurate assessment of the Veteran's functional impairment may be obtained.  

Additionally, while the RO granted the Veteran a TDIU from June 1, 2009, as a result of his free-standing claim, the Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has asserted that his right knee disability and other service-connected disabilities affected his ability to work prior to June 1, 2009.  Therefore, the Board finds that the issue of entitlement to a TDIU prior to June 1, 2009, has been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the Board finds that any decision and development with respect to the Veteran's claim for an increased disability rating for a right knee disability may affect the claim for a TDIU prior to June 1, 2009.  These issues are thus inextricably intertwined and consideration of entitlement to TDIU prior to June 1, 2009, must be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Furthermore, as the record indicates that the Veteran has received extensive private treatment related to his right knee disability, upon remand the RO should attempt to obtain any outstanding records of private treatment identified by the Veteran. 

Additionally, as the Veteran receives continuous treatment through VA, the Board finds that the RO should obtain and associate with the record all VA treatment records dated from November 2013 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  With the Veteran's assistance, obtain and associate with the record treatment records from any private care providers identified by the Veteran.  All actions to obtain such records should be fully documented in the claims file.  The RO must make 2 attempts to obtain the private records identified, unless the first attempt demonstrates that any further attempt would be futile.  If private records are identified but not obtained, the RO must notify the Veteran and his representative of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Obtain and associate with the record VA treatment records for the Veteran dated from November 2013 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

3.  Schedule the Veteran for another VA examination to determine the current nature and severity of all manifestations associated with his right knee disability.  The examination should be scheduled during a flare-up of this condition, which is likely to occur at short notice.  All appropriate steps should be taken to give notice to the examining facility of the unusual requirements of this case and to communicate with the Veteran to determine when a flare-up occurs.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, VA treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's right knee disability in accordance with VA rating criteria.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  After all development has been completed, re-adjudicate the claims of entitlement to a disability rating in excess of 30 percent for residuals of a right knee total knee arthroplasty for the period from September 1, 2005, to August 23, 2011, and from October 1, 2011, and entitlement to a TDIU prior to June 1, 2009.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




